Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 5/6/2020 are made of record.  Claims 1-20 are currently pending in the application.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a compound and method of making the compound, classified in C07C275/14.
II. Claims 7-20, drawn to polymer, classified in C08F220/36.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as gelling agent and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Additionally, intermediate product loses its identity upon polymerization.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (c) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Todd Patterson, on 7/6/2022, a provisional election was made with traverse to prosecute the invention of group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta et al (US 20080113573).
Regarding claim 1, Acosta et al disclose in example 2, a compound represented by formula: 
    PNG
    media_image1.png
    135
    597
    media_image1.png
    Greyscale
 (paragraph 0098) wherein 
    PNG
    media_image2.png
    84
    60
    media_image2.png
    Greyscale
 reads on the ethylenically unsaturated group in present claim 1, 
    PNG
    media_image3.png
    111
    117
    media_image3.png
    Greyscale
reads on ureido group in present claim 1, and 
    PNG
    media_image4.png
    98
    203
    media_image4.png
    Greyscale
reads on the amide group in present claim 1.
Regarding claim 2, 
    PNG
    media_image1.png
    135
    597
    media_image1.png
    Greyscale
(paragraph 0098) reads on compound represented by formula I, wherein Q1, Q2, Q3 and Q4 = O; R1 and R2 = alkylene; R3, R4 and R5 = hydrogen and R6 is haloalkyl in present claim 2. 
Regarding claim 5, see example 2, wherein the compound is purified without using chromatography (paragraphs 0093-0100).
Therefore, present claims are anticipated by Acosta et al.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al (US 4,314,067).
Herman et al disclose polymerizable monomeric compounds of formula - 
    PNG
    media_image5.png
    105
    399
    media_image5.png
    Greyscale
(abstract) wherein 
    PNG
    media_image6.png
    29
    82
    media_image6.png
    Greyscale
 reads on the ethylenically unsaturated group in present claim 1, 
    PNG
    media_image7.png
    100
    91
    media_image7.png
    Greyscale
reads on ureido group in present claim 1, and 
    PNG
    media_image8.png
    57
    55
    media_image8.png
    Greyscale
reads on the amide group in present claim 1.
Regarding claim 5, see examples wherein the polymerizable monomers are purified by crystallization and do not include chromatography (col. 8, lines 9-37).
Therefore, Herman et al anticipate the present claims.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (EP 1 316 599 A1).
Regarding claim 1, Furukawa et al teach a polymer having a upper critical solution temperature (abstract).  Example of monomer used to form the polymer includes 
    PNG
    media_image9.png
    130
    295
    media_image9.png
    Greyscale
(paragraph 0069) wherein 
    PNG
    media_image10.png
    42
    31
    media_image10.png
    Greyscale
reads on the ethylenically unsaturated group in present claim 1, 
    PNG
    media_image11.png
    57
    85
    media_image11.png
    Greyscale
reads on ureido group in present claim 1, and 
    PNG
    media_image12.png
    70
    115
    media_image12.png
    Greyscale
reads on two amide groups in present claim 1.
Therefore, Furukawa et al anticipate the present claim.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al (US 2010/0196277 A1).
Regarding claim 1, DeSimone et al disclose polymeric materials (abstract).  See example 18, wherein crosslinker has the following structure - 
    PNG
    media_image13.png
    385
    651
    media_image13.png
    Greyscale
(paragraph 0225) wherein the crosslinker contains two ethylenically unsaturated groups (i.e.  
    PNG
    media_image14.png
    54
    39
    media_image14.png
    Greyscale
and 
    PNG
    media_image15.png
    59
    52
    media_image15.png
    Greyscale
), four C(O)NH groups (i.e. four amide groups) and two NH-C(O)-NH groups (i.e. two ureido groups).
Therefore, DeSimone et al anticipate the present claim.

Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764